 

Exhibit 10.1

 

GEneral Release And Separation Agreement

 

This General Release and Separation Agreement is being executed by Harsha V.
Agadi (hereinafter “Executive”) as a condition of and in consideration of his
receipt of certain financial benefits from Crawford & Company, a Georgia
corporation (hereinafter the “Company”). Executive and the Company may be
referred to collectively herein as the “Parties.”

 

WITNESSETH:

 

WHEREAS, the Parties entered into an Employment Agreement effective July, 1,
2016 (hereinafter the “Employment Agreement”).

 

WHEREAS, in the Employment Agreement, the Company agreed to provide Executive
certain benefits upon the termination of Executive’s employment contingent upon
the Executive’s execution of a General Release and Separation Agreement
containing a release of claims and acknowledging and ratifying certain
restrictive covenants;

 

WHEREAS, the Parties mutually desire to terminate the employment relationship
and provide to Executive certain benefits which exceed those contained in the
Employment Agreement;

 

WHEREAS, this General Release and Separation Agreement is intended to document
the benefits to be provided to Executive upon termination of the employment
relationship and set forth the other terms related to such termination;

 

NOW, THEREFORE, for and in consideration of the mutual promises set forth
herein, the Parties agree to the following terms:

 

1.             Effective Date and Date of Termination of Employment. The
Effective Date of this Separation Agreement shall be the date on which Executive
has delivered an executed original of this Separation Agreement to the Board of
Directors of the Company (hereinafter the “Board”) and Executive’s acceptance of
the terms of this Separation Agreement have become irrevocable under
Paragraph 13 of this Separation Agreement. Executive’s employment with the
Company shall terminate effective May 15, 2020 (the “Separation Date”).

 

2.             Consideration. After this Separation Agreement becomes
irrevocable under Paragraph 13 of this Separation Agreement, Company agrees to
provide Executive the following benefits:

 

(a)               Salary Continuation. Assuming that the Executive remains in
compliance with the terms of this agreement and the related restrictive
covenants, Company shall pay Executive a gross amount of $1,125,000 (the current
annual salary rate of $750,000 for 18 months), less applicable withholdings,
payable from May 15, 2020 through November 15, 2021 in substantially equal
monthly or more frequent installments in accordance with the Company’s normal
payroll practices from time to time for its senior management employees;

 

(b)               Short-Term Incentive Plan. After conclusion of the fiscal year
ending December 31, 2020, the Company will calculate any amounts payable under
its Short Term Incentive Plan (“STIP”). Based on his service from January 1,
2020 through May 15, 2020, Company shall pay Executive the prorated value of any
incentive pay to which he is otherwise entitled under the STIP, which shall be
payable in accordance with the terms of the STIP in 2021 at the same time any
payments under the STIP are made to other employees;

 

(c)               Stock Options provided for in the Employment Agreement. In
accordance with the terms of the Employment Agreement Executive is the holder of
vested options equal to 100,000 class A Shares of the Company at an exercise
price of Nine Dollars and Zero Cents ($9.00) per share and (ii) 100,000 class A
Shares of the Company at an exercise price of Ten Dollars and Zero Cents
($10.00) per share (collectively “The Stock Option Grants”). Executive may
either retain The Stock Option Grants in accordance with the terms specified in
the applicable agreement governing The Stock Option Grants or, alternatively,
may give written notice to the Company before May 15, 2020, and surrender The
Stock Option Grants back to the Company in exchange for a payment (within 30
days) equal to the value of The Stock Option Grants, calculated under the Black
Scholes Option Pricing Model (as calculated by the Company in good faith, which
calculation shall be conclusive).

 



 

 

 

(d)               Other Options and Long-Term Incentive Plan (LTIP). Executive
is also the holder of certain other vested and unvested options as identified in
Exhibit A to this Separation Agreement. All vested options set forth in Exhibit
A shall be exercisable by Executive for a period of 10 years from their date of
grant, in accordance with the applicable terms of each option grant. All
unvested options set forth in Exhibit A shall be forfeited. Further, Executive
is also the holder of Earnings Per Share (EPS)-based restricted stock units
(“RSU’s”) as identified in Exhibit A to this Separation Agreement and such
EPS-based RSU’s will vest in accordance with the three (3) year EPS targets in
the LTIP. Lastly, Executive is also the holder of time-vesting RSU’s as
identified in Exhibit A to this Separation Agreement and such time-vesting RSU’s
shall continue to vest in accordance with the schedule set forth in Executive’s
award agreements. In the event of any inconsistency between the provisions of
this Separation Agreement and those contained in the LTIP or any other document
executed by the parties, the provisions of this section 2(d) shall always govern
and be binding; and

 

(e)               Healthcare. Executive shall be allowed to continue his current
health insurance arrangement with Company (including any cost-sharing by
Executive and Company) through May 15, 2021, after which Executive will
participate in the Company’s health insurance for a period of 18 months, at his
sole expense, if desired, in accordance with the Consolidated Omnibus Budget
Reconciliation Act (“COBRA”).

 

3.             Best Efforts. Executive agrees to use his best efforts to
continue, and orderly transition to other members of the Board or its
designee(s), any and all key client relationships.

 

4.             Release of Claims.

 

(a)               For purposes of this Paragraph 4, the term “The Released
Parties” shall mean the Company together with, in their capacities as such, its
current and former officers, directors, members, agents, employees, attorneys,
successors, assigns, affiliates, and insurers.

 

(b)               Executive hereby releases The Released Parties from any and
all claims, demands, charges, complaints, liabilities, obligations, actions,
causes of action, suits, costs, expenses, losses, attorneys’ fees, and damages
of any nature whatsoever, known or that Executive should have known, for relief
of any nature at law or in equity, which Executive now has, owns or holds, or
claims to have, own or hold, or which he at any time heretofore had, owned or
held, or claimed to have, own or hold against The Released Parties, including,
but in no way limited to: any claim under Title VII of the Civil Rights Act of
1964, as amended; 42 U.S.C. §1981; The Americans With Disabilities Act (“ADA”);
The Family and Medical Leave Act (“FMLA”); The Age Discrimination in Employment
Act (“ADEA”); The Employee Retirement Income Security Act (“ERISA”); all
“whistleblower claims” or other claims involving the violation of public policy,
retaliation, or interference with legal rights; any and all other federal,
state, and local employment or discrimination laws; any tort, fraud or
constitutional claims; and any alleged breach of contract claims or claims of
promissory estoppel. It is agreed that this is a general release and it is to be
broadly construed as a release of all claims; provided that, notwithstanding the
foregoing, this Paragraph 4 is not intended to include a release of any claims
or rights (a) that cannot be released hereunder by law, including rights to
COBRA, workers compensation, and unemployment insurance (any application for
which shall not be contested by the Company); (b) that may arise after the date
on which the Executive signs this Separation Agreement; (c) to accrued, vested
benefits under any employee benefit, stock, savings, insurance or pension plan
of the Company; or (d) to indemnification, contribution, advancement or defense
as provided by, and in accordance with the terms of the Company by-laws,
articles of incorporation, liability insurance coverage, or applicable law.

 

5.             No Admission. Executive recognizes and acknowledges that this
Separation Agreement does not constitute and shall not be construed as an
admission of any acts of misconduct by The Released Parties, and The Released
Parties do not admit, and in fact specifically deny, any wrongdoing, liability,
or culpability arising out of, related to, or connected with Executive’s
employment with the Company.

 

6.             Mutual Non-Disparagement. Except as otherwise required by law,
the Parties shall not make any statement, written or oral, in any forum or
media, public or private, or take any action, that disparages the other Party.
Without limiting the foregoing, the statements prohibited by this paragraph
include negative references related to the Company’s products and services,
corporate policy, officers, and/or directors.

 

7.             Acknowledgment and Ratification of Post-Employment Obligations.
Executive hereby acknowledges that he is bound by all post-employment
restrictive covenants set forth in the Employment Agreement (which are expressly
incorporated herein), and ratifies such restrictions and obligations and agrees
to comply fully and diligently with the terms thereof, including those set forth
in Paragraphs 11 and 15 of the Employment Agreement. In the interest of clarity,
the Parties expressly acknowledge and agree that the Non-Competition,
Non-Solicitation and Confidentiality provisions contained in Paragraph 11.4 of
the Employment Agreement shall remain in full force and effect for 18 months
following the Separation Date.

 



2

 

 

8.                  Cooperation. Executive will, to the extent reasonably
requested in writing, reasonably cooperate with and provide information to the
Company in any pending or future litigation or investigation in which the
Company is a party or involved and regarding which Executive, by virtue of his
association with the Company, has relevant knowledge or information. Executive
will, in any such litigation or investigation, without the necessity of a
subpoena, provide, in any jurisdiction in which the Company requests, truthful
testimony relevant to said litigation or investigation. Executive will also meet
with the Company’s personnel and/or counsel regarding such litigation or
investigation to the extent reasonably requested in writing, provided that
Executive may participate in such meetings by telephone if meeting in person
would interfere with his personal, employment or business obligations. Executive
understands that the Company will reimburse him for reasonable expenses actually
incurred when meeting his obligations under this paragraph (including reasonably
attorneys’ fees, if reasonably necessary), but will not pay him an hourly rate
or other fee for the time he spends in meeting those obligations.

 

Executive will remain available by telephone on a reasonable basis to provide
information to the Company regarding matters he worked on, persons he dealt
with, and other knowledge he gained in his capacity as the President and CEO of
the Company. Executive understands that he will not be paid an hourly rate or
any other fee for the time he spends in meeting this obligation. The Company’s
requests pursuant to this Section 8 will take into consideration Executive’s
personal and business commitments and the amount of notice provided to
Executive.

 

9.                  Severability. Each provision of this Separation Agreement is
intended to be read and interpreted with every reasonable inference given to its
enforceability. However, the Parties also intend that if any provision of this
Separation Agreement is held to be invalid, void or unenforceable, the remainder
of the provisions hereof shall remain in full force and effect and shall in no
way be affected, impaired or invalidated. It is also the Parties’ intent that if
a court should determine that any restrictive covenant contained in this
Separation Agreement is unenforceable because of over-breadth, then the court
shall have the Parties’ mutual consent to modify said covenant so as to make it
reasonable and enforceable under the circumstances.

 

10.              Other Employment. Executive acknowledges and represents that he
has substantial experience and knowledge such that he can readily obtain
subsequent employment without violating the terms of this Separation Agreement.
Further, notwithstanding his obligations under Paragraph 6 of this Separation
Agreement, Executive agrees to disclose the terms of Paragraphs 7 and 8 of this
Separation Agreement, including the corresponding terms of the Employment
Agreement, to any person or entity that employs him within eighteen months of
the Effective Date of this Separation Agreement.

 

11.              Successors. This Separation Agreement shall inure to the
benefit of, and shall be binding upon, the parties, their heirs, executors,
administrators, agents, assigns, and estates.

 

12.              Entire Agreement. This Separation Agreement constitutes the
entire agreement between the Parties regarding the subject matter herein, and it
supersedes and replaces any prior agreements between the Parties regarding the
subject matter herein. Provided that, nothing in this Separation Agreement is
intended to relieve Executive of any restrictive covenants contained in his
Employment Agreement, including those contained in Paragraph 11 of the
Employment Agreement.

 

13.              Governing Law. This Separation Agreement shall in all respects
be interpreted, construed, and governed by and in accordance with the laws of
the State of Georgia. In the event of any dispute arising out of or relating to
this Agreement or Executive’s employment with the Company, the parties agree
first to engage in prompt and serious good faith discussions to resolve the
dispute.

 

14.              Legal Fees. The Company shall reimburse Executive for the
reasonable legal fees actually incurred by Executive in connection with review
and negotiation of this Agreement. Further, if any dispute arises between
Executive and the Company regarding this Agreement, or any other agreements
governing Executive’s equity or compensation, the losing party shall reimburse
prevailing party for all legal fees and expenses reasonably incurred in
connection with such dispute within thirty (30) days following receipt of
request for payment.

 



3

 

 

15.              Opportunity To Review. Executive represents and acknowledges
that he has carefully read and understands all of the provisions of this
Agreement, and that he is voluntarily entering into this Separation Agreement.
Executive understands that, along with all other claims, he is waiving all
claims for age discrimination under the Age Discrimination in Employment Act
(“ADEA”). Executive represents and acknowledges that he has hereby been advised
in writing to, and has been afforded the right and opportunity to, consult with
an attorney prior to executing this Separation Agreement; that he has twenty-one
(21) days within which to consider whether he wants to accept the terms of this
Separation Agreement; that he has seven (7) days following his execution of this
Separation Agreement within which to revoke his acceptance of the terms of this
Separation Agreement; that this Separation Agreement will become irrevocable on
the eighth (8th) day after he executes this Separation Agreement; and that this
Separation Agreement will not become effective until after the revocation period
has expired.

 

[Signature Page Follows]

 

 

 

 



4

 

 

IN WITNESS WHEREOF, the parties hereto have duly caused this Agreement to be
executed on the dates set forth below.

  

AGREED TO BY:

 



  /s/ Harsha V. Agadi  

Harsha V. Agadi

Date:April 23, 2020  

 

  

CRAWFORD & COMPANY

 

By:/s/ Charles H. Ogburn  

Name: Charles H. Ogburn

Title:

Chairman

Crawford & Company

Board of Directors

 



Date:April 23, 2020  

 



5

 

 

EXHIBIT A

 

Vested Options

 

Number of Options Grant Date Vesting Date Type Exercise Price 39,304    
Non-Qualified $9.22 / Option 32,535     ISO $9.22 / Option 48,013    
Non-Qualified $8.60 / Option 25,920     Non-Qualified $9.70 / Option

 

Unvested Options

 

Number of Options Grant Date Vesting Date Type Exercise Price 24,007   2/7/2021
Non-Qualified $8.60 / Option 11,098   2/10/2021 ISO $9.01 / Option 17,114  
2/10/2021 Non-Qualified $9.01 / Option 25,920   2/11/2021 Non-Qualified $9.70 /
Option 11,098   2/10/2022 ISO $9.01 / Option 17,115   2/10/2022 Non-Qualified
$9.01 / Option 25,920   2/11/2022 Non-Qualified $9.70 / Option 11,098  
2/10/2023 ISO $9.01 / Option 17,115   2/10/2023 Non-Qualified $9.01 / Option

  

EPS-Based RSU’s

 

Grant Date Target Max 2018 Grant 58,139 116,278 2019 Grant 51,546 103,092 2020
Grant 55,494 110,988

 

Time-Based Equity (continued vesting)

 

Number of RSU’s Grant Date Vesting Date 33,595   Dec 2020 21,503   Dec 2021
11,320   Dec 2022

 



6

 

 

